DETAILED ACTION

Election/Restrictions
Applicant’s election without traverse of Group II in the reply filed on 10/03/2022 is acknowledged. Applicant’s election of netarsudil or its salt in the reply filed on 10/03/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)). Upon review the election of species between netarsudil, ripasudil, or combination thereof is withdrawn.

Status of Application
Applicant has elected Group II in response to restriction requirement and elected the species netarsudil or its salt for the examination. Upon review the election of species is withdrawn. 
Due to restriction, based on election of Group  II, claims 1-8 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Claims 1-14 are pending.
Claims 9-14 are present for examination at this time.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over Shams et al. (U.S. Pat. Pub. 2015/0196541).
Rejection:
Shams et al. teaches the method of treating/preventing glaucoma in need thereof with isopropyl (6-{[4-(pyrazol-1-yl)benzyl] (pyridin-3-ylsulfonyl) aminomethyl}pyridin-2-ylamino) acetate 
    PNG
    media_image1.png
    339
    448
    media_image1.png
    Greyscale
 (omidenepag isopropyl, abstract, [23-28], Table 1-4 [78-93). Sharms et al. teaches that omidenepag isopropyl medicament used can contain one or more therapeutic agents for glaucoma (ocular hypertension) including Rho kinase inhibitors like ripasudil ([66-67, 70-71], combination/simultaneous treatment (same composition)). 
While Shams et al. does not exemplify treating glaucoma with the combination of omidenepag isopropyl and Rho kinase inhibitors like ripasudil, Shams et al. does expressly teach the glaucoma treatment with omidenepag isopropyl and Rho kinase inhibitors like ripasudil wherein it is prima facie obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to exemplify the teachings of the prior art reference with a reasonable expectation of success.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Shams et al. (U.S. Pat. Pub. 2015/0196541) as applied to claims 9-12 above, in view of www.pharmacoda.com (Ripasudil Hydrochloride Hydrate). 
Rejection:
The teachings of Shams et al. are addressed above, including the combination of additional actives like ripasudil.
Shams et al. does not expressly teach the specific form of ripasudil but does teach the inclusion of ripasudil for treating glaucoma with omidenepag isopropyl.
www.pharmacodia.com teaches that a known ophthalmic form of ripasudil is ripasudil hydrochloride hydrate (Glanatec) which chemically is 4-Fluoro-5-{[(2S)-2-methyl-1,4-diazepan-1-yl]sulfonyl}isoquinoline monohydrochloride dihydrate (see Chemical Name and CAS No., also known as ripasudil monohydrochloride dihydrate).
Wherein it would be prima facie obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to utilize a known ophthalmic form of ripasudil with a reasonable expectation of success.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Shams et al. (U.S. Pat. Pub. 2015/0196541) as applied to claims 9-12 above, in view of Sturdivant et al. (Discovery of the ROCK inhibitor netarsudil for the treatment of open-angle glaucoma-Abstract) and deLong et al. (U.S. Pat. 2010/0280011).
Rejection:
The teachings of Shams et al. are addressed above, including the combination of additional actives including Rho kinase inhibitors (ROCK inhibitors).
Shams et al. does not expressly teach the ROCK inhibitor netarsudil but does teach the inclusion of ROCK inhibitors for treating glaucoma with omidenepag isopropyl.
Sturdivant et al. teaches that netarsudil is useful for glaucoma (anti-glaucoma agent). 
deLong et al. teaches that a known form of netarsudil is its dihydrochloride salt which is useful for glaucoma (E146, [209], abstract). 
Wherein it would be obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to incorporate the ROCK inhibitor netarsudil in its known salt form as taught by Sturdivant and deLong, and produce the claimed invention; as Shams et al. establishes the inclusion of ROCK inhibitors for treating glaucoma with omidenepag isopropyl wherein the inclusion of a ROCK inhibitor useful for glaucoma is in its known form is prima facie obvious with a reasonable expectation of success.

Double Patenting
Claims 9-12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 11-17 of U.S. Patent No. 9339496 in view of Garnock-Jones (Ripasudil: first global approval-Abstract). 
The patented claims are to the method of treating glaucoma (ocular hypertension) in a patient in need thereof with the administration of 0.001 to 0.1 w/v % of isopropyl (6-{[4-(pyrazol-1-yl)benzyl](pyridin-3-ylsulfonyl)aminomethyl}pyridin-2-ylamino)acetate (omidenepag isopropyl) and 0.1 to 0.5 w/v % of timolol. 
The patented claims do not expressly include ripasudil but are directed to the treatment of glaucoma.
Garnock-Jones teaches that ripasudil hydrochloride hydrate (Glanatec) is for the treatment of glaucoma (ocular hypertension) and can offer additive effects in the treatment of glaucoma when in combination with other agents.
Wherein it would be obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to incorporate ripasudil hydrochloride hydrate as taught by Garnock-Jones, and produce the claimed invention; as the inclusion of another active for the same purpose for its additive effect is prima facie obvious with a reasonable expectation of success.

Claim 13 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 11-17 of U.S. Patent No. 9339496 in view of Garnock-Jones (Ripasudil: first global approval-Abstract) as applied to claims 9-12 above, as evidenced by www.pharmacoda.com (Ripasudil Hydrochloride Hydrate). 
The teachings of the patented claims in view of Garnock-Jones Shams et al. are addressed above, including the inclusion of ripasudil hydrochloride hydrate (Glanatec) for glaucoma treatment; which as evidenced by www.pharmacodia.com is chemically 4-Fluoro-5-{[(2S)-2-methyl-1,4-diazepan-1-yl]sulfonyl}isoquinoline monohydrochloride dihydrate which is ripasudil monohydrochloride dihydrate (see Chemical Name and CAS No.).

Claim 14 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 11-17 of U.S. Patent No. 9339496 in view of Garnock-Jones (Ripasudil: first global approval-Abstract) as applied to claims 9-12 above, further in view of  Sturdivant et al. (Discovery of the ROCK inhibitor netarsudil for the treatment of open-angle glaucoma-Abstract) and deLong et al. (U.S. Pat. 2010/0280011).
The teaching of patented claims in view of Garnock-Jones are addressed above.
The patented claims in view of Garnock-Jones do not teach the inclusion of netarsudil.
Sturdivant et al. teaches that netarsudil is useful for glaucoma (anti-glaucoma agent). 
deLong et al. teaches that a known form of netarsudil is its dihydrochloride salt which is useful for glaucoma (E146, [209], abstract). 
Wherein it would be obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to incorporate netarsudil in its known salt form as taught by Sturdivant and deLong, and produce the claimed invention; as the inclusion of an active useful for glaucoma in its known form for its additive effect is prima facie obvious with a reasonable expectation of success.

Claims 9-12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 11-17 of U.S. Patent No. 9339496 in view of Sturdivant et al. (Discovery of the ROCK inhibitor netarsudil for the treatment of open-angle glaucoma-Abstract). 
The patented claims are to the method of treating glaucoma (ocular hypertension) in a patient in need thereof with the administration of 0.001 to 0.1 w/v % of isopropyl (6-{[4-(pyrazol-1-yl)benzyl](pyridin-3-ylsulfonyl)aminomethyl}pyridin-2-ylamino)acetate (omidenepag isopropyl) and 0.1 to 0.5 w/v % of timolol. 
The patented claims do not expressly include netarsudil but are directed to the treatment of glaucoma.
Sturdivant et al. teaches that netarsudil is useful for glaucoma (anti-glaucoma agent). 
Wherein it would be obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to incorporate netarsudil as taught by Sturdivant et al. and produce the claimed invention; as the inclusion of another active for the same purpose for its additive effect is prima facie obvious with a reasonable expectation of success.

Claim 14 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 11-17 of U.S. Patent No. 9339496 in view of Sturdivant et al. (Discovery of the ROCK inhibitor netarsudil for the treatment of open-angle glaucoma-Abstract) as applied to claims 9-12 above, further in view of deLong et al. (U.S. Pat. 2010/0280011).
The teachings of the patented claims in view of Sturdivant et al. are addressed above, including the combination of actives like netarsudil.
Shams et al. does not expressly teach the specific salt form of netarsudil but does teach the inclusion of netarsudil for treating glaucoma.
deLong et al. teaches that a known form of netarsudil is its dihydrochloride salt which is useful for glaucoma (E146, [209], abstract). 
Wherein it would be obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to incorporate netarsudil in its known salt form as taught by deLong and produce the claimed invention; as the inclusion of an active in its known form is prima facie obvious with a reasonable expectation of success.

Claim 13 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 11-17 of U.S. Patent No. 9339496 in view of Sturdivant et al. (Discovery of the ROCK inhibitor netarsudil for the treatment of open-angle glaucoma-Abstract) as applied to claims 9-12 above, further in view of Garnock-Jones (Ripasudil: first global approval-Abstract) as evidence by www.pharmacoda.com (Ripasudil Hydrochloride Hydrate).
The teachings of the patented claims in view of Sturdivant et al. are addressed above, including the combination of actives for glaucoma.
The patented claims do not expressly include the ripasudil salt but are directed to the treatment of glaucoma.
Garnock-Jones teaches that ripasudil hydrochloride hydrate (Glanatec) is for the treatment of glaucoma (ocular hypertension) and can offer additive effects in the treatment of glaucoma when in combination with other agents. Ripasudil hydrochloride hydrate (Glanatec) is chemically 4-Fluoro-5-{[(2S)-2-methyl-1,4-diazepan-1-yl]sulfonyl}isoquinoline monohydrochloride dihydrate which is ripasudil monohydrochloride dihydrate as evidenced by www.pharmacodia.com (see Chemical Name and CAS No.).
Wherein it would be obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to incorporate ripasudil hydrochloride hydrate as taught by Garnock-Jones and produce the claimed invention; as the inclusion of another active for the same purpose for its additive effect is prima facie obvious with a reasonable expectation of success.

Conclusion
Claims 9-14 are rejected.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GIGI GEORGIANA HUANG whose telephone number is (571)272-9073. The examiner can normally be reached Monday-Friday 8:30-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Kwon can be reached on 571-272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GIGI G HUANG/Primary Examiner, Art Unit 1613